Citation Nr: 0532781	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-31 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) by reason of service-
connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to March 
1972.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Waco, Texas, Regional Office (RO).  

For reasons that will be set forth below, the issue of 
entitlement to a TDIU is addressed in the REMAND portion of 
the decision below, and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will contact 
the veteran if additional action is required on his part.  


FINDINGS OF FACT

1.  In a June 1973 rating decision, the RO denied service 
connection for a nervous disorder.  A notice of disagreement 
was not received within the subsequent one-year period.  

2.  Since that time, evidence which relates to an 
unestablished fact necessary to substantiate the claim and 
raising a reasonable possibility of substantiating the claim 
has been received.  

3.  The veteran's current psychiatric disorder, diagnosed as 
anxiety and dysthymic disorder, had its clinical onset during 
his period of military service.  



CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
June 1973 rating decision sufficient to reopen the veteran's 
claim for service connection for a psychiatric disorder.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.156, 20.1103 (2005).  

2.  Anxiety and depressive disorder was incurred during his 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), was signed into law. See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Having considered the record in light of the duties imposed 
by the VCAA and its implementing regulations, and in view of 
the Board's favorable disposition of the petition to reopen 
and the grant of service connection for a psychiatric 
disorder, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal, to the extent decided herein, has been accomplished.  


II.  Factual background.

The service medical records indicate that the veteran was 
seen at a dispensary in January 1971 regarding adjustment 
difficulties in his unit.  No diagnosis was noted.  He was 
next seen in March 1971 complaining of difficulty in 
sleeping.  He also reported vague problems with his unit.  
The veteran was again seen at a dispensary in July 1971 with 
complaints of nervousness; the impression was anxiety, mild.  
Librium was prescribed.  

The veteran's initial claim for service connection for a 
nervous disorder (VA Form 21-526) was received in August 
1972.  On the occasion of his initial VA examination in 
October 1972, the veteran reported receiving treatment for 
insomnia and nervousness in service.  Following a psychiatric 
examination, the veteran was diagnosed with anxiety neurosis 
in an inadequate personality.  

By a rating action in June 1973, the RO denied the veteran's 
claim for service connection for a nervous disorder; that 
decision was based on the ground that the current anxiety 
neurosis was not related to the acute episode of anxiety 
suffered in service.  

VA treatment reports dated from April 1992 through June 1993 
reflect treatment for an unrelated disorder.  These records 
do not reflect any complaints or treatment for a nervous 
disorder.  

Of record are several treatment records from Dr. V. Torres 
Carmona, dated from March 1990 through June 1990.  In one 
statement, Dr. Carmona reported that he veteran had been 
under his care from March 19, 1990 through March 26, 1990; 
and, he had been unable to work during that time.  In another 
statement, Dr. Carmona noted that the veteran was unable to 
work from March 19, 1990 through June 12, 1990, during which 
time he received treatment for neurosis associated with 
anxiety and depression.  Dr. Carmona stated that the veteran 
was unable to work because of the conditions that existed in 
the workplace, which were the same conditions that 
precipitated his illness.  In a June 1990 statement, Dr. 
Carmona indicated that the veteran was seen in March 1990; he 
stated that the veteran arrived in the office suffering from 
acute depression accompanied by severe anxiety and stress.  
He also noted that the veteran suffered a nervous breakdown 
the week prior to his visit.  He noted that the veteran 
continue to experience bouts of depression, anxiety, and 
stress.  

The veteran's request to reopen his claim for service 
connection for a psychiatric disorder was received in 
September 2001.  Submitted in support of his claim was a 
statement, wherein he stated that he suffered a nervous 
breakdown in 1990 while working with the United States Postal 
Service.  

Received in December 2001 were VA progress notes, dated from 
December 1999 through November 2001, which show that the 
veteran received clinical attention and treatment for several 
disabilities, including a psychiatric disorder diagnosed as 
major depression, recurrent.  A September 2001 VA progress 
note reflects a diagnosis of depression/anxiety NOS.  

Of record is a psychiatric report from Dr. Angel M. 
Rodriguez-Chevres, dated in January 2002.  It was noted that 
the veteran reported being at the end of his rope; he stated 
that he was ill from his nerves.  The veteran related the 
onset of his problems to his time in the Army and he felt 
stressed out.  The veteran indicated that the situation 
worsened on or about 1990 when he was working for the Post 
Office in Bayamon, Puerto Rico.  He stated that he felt 
harassed and stressed by the Supervisor leading to a nervous 
breakdown.  Following a mental status examination, the 
diagnostic impression was generalized anxiety disorder, and 
dysthymia.  Dr. Rodriguez-Chevres stated that it is with a 
reasonable degree of medical certainty that he found the 
veteran disabled and incapable of gainful employment due to 
his mental condition.  His capacity for industrial and social 
adaptability appeared to be hindered by mental illness.  

Received in February 2002 were treatment records from the 
Beaumont Army Medical Center, which show that the veteran was 
seen for an evaluation in September 2001; the assessment was 
depressive disorder, with anxiety.  Progress notes from 
Franklin Medical Center, dated in January 2002, reflect a 
diagnosis of depression and anxiety.  

Of record is another psychiatric evaluation report from Dr. 
Rodriguez-Chevres, dated in June 2002, wherein he indicated 
that the veteran continued to experience bouts of anxiety, 
depression and had been unable to be involved in gainful 
employment.  He reported feeling rather inadequate, avoidant, 
as well as fearful.  Dr. Rodriguez-Chevres noted that the 
veteran's service medical records showed treatment with 
Librium for anxiety and nerves although it appeared that he 
did not have any formal psychiatric care.  Following a mental 
status examination, the pertinent diagnoses were elements of 
post-traumatic stress disorder, generalized anxiety disorder, 
dysthymia, and mixed personality disorder.  The examiner 
stated that it is with a reasonable degree of medical 
certainty that he found the veteran's current medical 
condition to be service-connected since the onset of such 
problems are directly related to situations arising while on 
active duty.  

Received in July 2002 were VA outpatient treatment reports, 
dated from January 2002 through June 2002, reflecting ongoing 
clinical evaluation and treatment for a psychiatric disorder 
diagnosed as major depressive disorder, recurrent, moderate.  
During a clinical visit in June 2002, the examiner explained 
that the veteran's history, as noted above, has been 
characterized by impulsive behavior, affective instability, 
and inconsistent work behavior which has affected his social 
and work productivity and demonstrated both within and after 
his time in the service.  

The veteran was afforded a VA compensation examination in 
December 2002, at which time he gave a history of brief 
treatment with medication for anxiety while on active duty.  
It was also reported that the veteran received medication 
briefly in 1990, when he was having difficulty at the Post 
Office.  He had another "crisis" in 2001, when he had 
severe financial difficulty.  The veteran complained of 
depression, particularly severe for the past month; he 
described feeling anxious and fearful.  The veteran reported 
difficulty in boot camp; he felt bullied and picked on by the 
Sergeant.  He said that during AIT he was in his bunk when 
another soldier approached him with a broken glass or bottle 
and threatened to kill him.  He reported seeking treatment 
for anxiety at that time; he was treated with Librium.  The 
pertinent diagnoses were dysthymia, and personality disorder, 
NOS.  The examiner stated that a review of the overall 
history showed that the veteran was anxious, suspicious of 
others, and avoidant prior to his military service.  No clear 
change in this behavior in response to his military 
experience could be obtained.  He appeared to respond to the 
routine stressors of military life, including basic training, 
in the same way that he responded to earlier and later 
stressors.  The examiner opined that the veteran's overall 
clinical picture can be explained in terms of generalized 
anxiety disorder and a personality disorder not otherwise 
specified as primary diagnoses, with a secondary diagnosis of 
dysthymia.  He did not meet the criteria for a diagnosis of 
PTSD and a diagnosis of major depressive disorder did not 
seem to be required to explain his symptoms.  

Of record is the report of a psychosocial assessment 
performed by Dr. Elaine M. Tripi, dated in March 2003.  Dr. 
Tripi noted that she reviewed the veteran's records, 
including his service medical records and his employment 
records.  Dr. Tripi noted that the veteran passed the 
physical to enter the military.  There was no indication that 
he had any type of psychological or psychiatric treatment 
prior to entering military service.  The record is clear that 
he did in fact suffer anxiety and was treated for it on 
numerous occasions while on active duty.  After leaving 
service, he continued to have difficulty holding a job due to 
his anxiety.  He attempted to use alcohol to self medicate up 
to 1976.  Dr. Tripi stated that it was obvious that the 
veteran's anxiety condition has worsened and it was her 
professional opinion that more likely than not that his 
current emotional status is directly related to his anxiety 
condition while in the military.  The pertinent diagnosis was 
generalized anxiety disorder with depression.  Dr. Tripi 
stated that the veteran had anxiety and depression, and this 
has been a condition present while in the military and 
continued throughout the years until the present.  Dr. Tripi 
stated that it was her professional opinion that the veteran 
in fact suffers from service-connected anxiety.  

The veteran was afforded another VA examination in June 2003, 
at which time it was noted that the veteran's primary 
diagnosis was a personality disorder; the examiner stated 
that this is typical of his long term functioning.  The 
examiner also noted that the veteran had had episodic periods 
of anxiety and depression as a result, including the first 
known which was during service when he received brief 
interventions; no major Axis I diagnosis was made.  The next 
intervention was made in 1990, again due to a situational 
exacerbation in the post office.  The next intervention was 
made in 2001, when he presented for mental health treatment 
six days after filing a claim for disability.  The VA 
examiner stated that there was no temporal or causal 
relationship between the veteran's military service and his 
subsequent situational decompensations.  Rather, his anxiety 
and depressive symptoms, including both his adjustment 
difficulties in service and his current depressive symptoms, 
have been the result of his longstanding personality 
disorder.  The examiner concluded that the veteran's current 
mental disorder is not related to his military service.  The 
pertinent diagnoses were dysthymic disorder and personality 
disorder with avoidant and dependent traits.  

At his personal hearing in June 2005, the veteran indicated 
that he was treated on two occasions while on active duty for 
anxiety, and he was prescribed Librium.  The veteran reported 
being attacked one night by a fellow GI with a glass; he 
stated that he was so scared that he left the room and locked 
himself up in another room.  The veteran related that he was 
reassigned to Germany, where he first sought treatment for 
nerves.  The veteran indicated that he had difficulty 
sleeping; he stated that he never sought treatment after that 
incident for fear of retaliation.  The veteran maintained 
that he has been dealing with anxiety ever since his 
discharge from service.  


III.  Legal analysis-New and material evidence.

As noted above, in June 1973, the RO denied the veteran's 
claim of entitlement to service connection for a nervous 
disorder.  That determination was based on a finding that the 
veteran's currently diagnosed anxiety reaction was not 
related to his acute episode of anxiety in service.  The 
veteran did not appeal that decision.  

The veteran may reopen his claim by submitting new and 
material evidence.  38 C.F.R. § 3.156(a) (2005).  As noted 
above, since the veteran filed his request to reopen the 
claim after August 2001, the new regulations regarding "new 
and material evidence" are applicable.  Therefore, in order 
to reopen this claim, new evidence means existing evidence 
not previously submitted to agency decisionmakers; and, 
material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).  

The evidence received after June 1973 is presumed credible 
for the purposes of reopening the veteran's claim unless it 
is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995).  

The Board finds that the newly received medical records are 
both new and material.  In the instant case, the additional 
evidence includes a medical opinion from a psychologist, 
dated in March 2003, indicating that the veteran had anxiety 
and depression, and this has been a condition present while 
in the military and continued throughout the years until the 
present.  Dr. Tripi stated that it was her professional 
opinion that the veteran in fact suffers from service-
connected anxiety.  In addition, in a June 2002 medical 
statement, Dr. Rodriguez-Chevres noted that the veteran's 
service medical records showed treatment with Librium for 
anxiety and nerves although it appeared that he did not have 
any formal psychiatric care.  The examiner stated that it is 
with a reasonable degree of medical certainty that he found 
the veteran's current medical condition to be service-
connected since the onset of such problems are directly 
related to situations arising while on active duty.  No such 
evidence was of record at the time of the prior denial in 
June 1973.  The new medical opinions were not previously of 
record and, for the first time, suggest that the veteran's 
currently diagnosed psychiatric disorder was incurred in 
service.  

Based on the foregoing, the Board finds that the recently 
submitted evidence warrants a reopening of the veteran's 
claim regarding entitlement to service connection for a 
psychiatric disorder, in that such evidence constitutes new 
and material evidence.  Accordingly, the veteran's claim of 
service connection for a psychiatric disorder, diagnosed as 
paranoid schizophrenia, is reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  


IV.  Legal Analysis-Service connection.

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303(a) (2005).  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues which involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

After careful review of the entire record, the Board notes 
that service medical records clearly show that the veteran 
was seen on numerous occasions for complaints of anxiety and 
nervousness.  The veteran was variously diagnosed with 
anxiety, and he was prescribed Librium.  Post service 
treatment records show that the veteran has continued to 
receive clinical evaluation for complaints of anxiety and 
nervousness.  Significantly, the initial VA examination in 
October 1972, reported a diagnosis of anxiety neurosis in an 
inadequate personality.  VA as well as private treatment 
reports indicate that the veteran continues to experience 
problems with nerves and depression; and, the medical 
evidence indicates that the veteran suffers primarily from 
dysthymia, with a secondary personality disorder.  

Here, there is competent medical evidence both for and 
against the claim.  Significantly, VA examiners in December 
2002 and June 2003 have concluded that the veteran suffers 
from dysthymia and a personality, but they have determined 
that his current mental disorder is not related to his 
military service.  However, medical statements from Dr. 
Rodriguez-Chevres and Dr. Tripi, dated in June 2002 and March 
2003, respectively, indicate that the veteran's current 
psychiatric disorder, which they diagnose as generalize 
anxiety disorder and dysthymia, is related to his anxiety 
episode in service.  The Board notes that the findings both 
in support and against the veteran were based upon evaluation 
of the veteran, as well as review of his claims file.  
However, the medical evidence also confirms that he has 
received psychiatric treatment for several years, and that 
the clinicians who have conducted this treatment are of the 
opinion that the veteran has indeed experienced anxiety and 
depression over the years, which is a condition that was 
present in service.  It is noteworthy that, while the VA 
examiner in June 2003 indicated that the veteran's current 
mental disorder was not related to service, he also noted 
that the veteran's anxiety and depressive symptoms were first 
shown in service.  While the attributed those symptoms to a 
longstanding personality disorder, Dr. Tripi and Dr. 
Rodriguez-Chevres attributed those symptoms to a generalized 
anxiety disorder with depression.  The VA examiner also 
reported a diagnosis of dysthymic disorder.  

Considering the evidence, as outlined above, the Board finds 
that the private medical evidence linking current anxiety and 
depressive disorders to the inservice psychiatric symptoms 
(which required treatment) are more convincing than the 
negative opinions.  There were psychiatric symptoms in 
service, an immediate post service diagnosis and current 
symptoms that seem to this trier of fact to be similar to 
those manifest in service.  The evidence supports the claim.  


ORDER

Service connection for anxiety and dysthymic disorder is 
granted.  


REMAND

As discussed above, pursuant to the VCAA, VA first has a duty 
to notify the veteran and the accredited representative of 
any information and evidence necessary to substantiate 
his/her claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b)).  Furthermore, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In light of the favorable disposition of the veteran's claims 
of entitlement to service connection for a psychiatric 
disorder, the Board finds that the claim of entitlement to 
total compensation rating based on individual unemployability 
is not yet ready for appellate consideration.  Prior to 
appellate consideration, the RO must assign appropriate 
ratings to the newly service-connected disorder.  

Review of the evidence relevant to the veteran's claim of 
TDIU reveals little to no competent evidence regarding the 
impact of the veteran's service-connected disabilities on his 
capacity to maintain substantially gainful employment.  
Additionally, the newly service-connected disability will 
also affect that capacity.  The VA's duty to assist the 
appellant in the development of facts pertinent to his claim 
requires further examination of the veteran's capacity for 
employment. 38 U.S.C.A. § 5107(a).  The duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining an adequate 
VA examination.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following action: 

1.  The RO must assign appropriate 
ratings to the veteran's newly service-
connected disorder.  

2.  The veteran should be afforded a VA 
examination to determine the impact of 
his service-connected disorders upon his 
capacity for employment.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  

3. Thereafter, the RO must readjudicate 
the veteran's claim for a total 
disability rating based upon individual 
unemployability due to service-connected 
disabilities.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


